852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. DEERING, Plaintiff-Appellant,v.Edward MEESE;  Norman Carlson;  U.S. Parole Commission;William R. Story;  Paul Helo;  Ray Essex;  BeverlySharp, Defendants-Appellees.
No. 88-5010.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD Circuit Judges, and JAMES H. JARVIS, District Judge.*

ORDER

2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record reflects that appellant has appealed from a December 22, 1987 protective order with regard to interrogatories.  A protective order is a discovery order that is nonappealable.   Dow Chemical Co. v. Taylor, 519 F.2d 352 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).  Therefore, this appeal is hereby dismissed for lack of jurisdiction.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation